     Case 3:18-cr-30001-MGM Document 184 Filed 11/29/18 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )
                                             )       Crim. No. 18-30001-MGM
NIA MOORE-BUSH,                              )
                                             )
                      Defendant.             )

   DEFENDANT NIA MOORE-BUSH’S MOTION FOR LEAVE TO FILE
ADDITONALEXHIBITS AND TO SUBPOEANA WITNESSES IN SUPPORT OF
       MOTION FOR PRETRIAL RELEASE ON CONDITIONS

       The Defendant, Nia Moore-Bush, hereby moves this Court for an order permitting

her to submit the attached additional exhibits in supplementation of her motion for

release on conditions pending trial and in reply to the government’s opposition to her

requested release. As grounds for this request, Ms. Moore-Bush states that the

government’s response was voluminous and required a significant investment of time for

counsel to digest and review both the motion and the extensive and varied exhibits with

Ms. Moore-Bush at the WCC, which contributed to the delay in the filing of this request

for supplementation. Ms. Moore-Bush’s proposed supplemental exhibits are not

extensive and include certificates of completion of additional programs, a summary of

Ms. Moore-Bush participation in programming at the WCC, and a community reentry

plan prepared in conjunction with WCC staff. These materials were made available to

counsel for Ms. Moore-Bush after the filing of the motion to reopen the detention

hearing. In addition, the proposed additional exhibits includes brief video clips showing

two of Ms. Moore-Bush’s falls while in detention, which were captured by WCC

surveillance cameras and which are relevant to certain claims regarding her care while in

custody made by the government in its response. It is Ms. Moore-Bush’s belief that these
     Case 3:18-cr-30001-MGM Document 184 Filed 11/29/18 Page 2 of 2



materials are relevant to the question of detention or release and their admission will

provide a more complete picture of the circumstances surrounding Ms. Moore-Bush’s

detention and the bases for her requested release on conditions and aid in rebuttal of the

government’s opposition. There is no unfair prejudice in admitting these exhibits at this

time.

        WHEREFORE, Ms. Moore-Bush respectfully requests that this Court allow this

motion and allow the submission of these supplemental materials.

        Local Rule 7.1 Certification, Counsel for the defendant has conferred with the

government, through Assistant U.S. Attorney Katherine Wagner, in an effort to resolve or

narrow the issues addressed herein and can report that the government does not oppose

the submission of the exhibits attached to this motion.

                                      Respectfully submitted,

                                          NIA MOORE-BUSH,
                                          Defendant

                                    By:    /s/ Thomas J. O’Connor, Jr.
                                          Thomas J. O’Connor, Jr., Esq.
                                          BBO #640433
                                          1391 Main Street, Suite 1022
                                          Springfield, MA 01103
                                          413-781-5311 Tel.
                                          413-746-2707 Fax
                                          attorneytomoconnor@gmail.com


                             CERTIFICATE OF SERVICE

       I, Thomas J. O’Connor, Jr., Esq., hereby certify that a true copy of the foregoing
was served on counsel for the government via ECF filing on November 29, 2018.

                                       /s/ Thomas J. O’Connor, Jr.
	




	                                            2	
